  Case 19-28907   Doc 32      Filed 01/16/20     Entered 01/16/20 10:26:06   Desc   Page 1
                                               of 1




  Dated: January 16, 2020
  The following is SO ORDERED:


                                                  ________________________________________
                                                               Paulette J. Delk
                                                     UNITED STATES BANKRUPTCY JUDGE


  ____________________________________________________________




                              UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF TENNESSEE

In re:                                                       Chapter 13
MARQUITA LAFAYE BRADSHAW
Debtor(s)                                                    Case No. 19-28907-D
SSN(1) XXX-XX-3644
                   ORDER WITHDRAWING TRUSTEE'S MOTION TO DISMISS
                               FOR SUFFICIENT GROUNDS


      In this cause it appearing to the Court from the statements of Chapter 13
Trustee that the Trustee no longer believes there are sufficient grounds to dismiss
the above referenced case and that good cause exists:

      IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that the Trustee's Motion to
Dismiss for sufficient grounds is hereby withdrawn.

                                                       /S/ George W. Stevenson
                                                       Chapter 13 Trustee
CC:   George W. Stevenson
FB
      MARQUITA LAFAYE BRADSHAW
      4371 FIZER CV
      MEMPHIS, TN 38117

      ARTHUR A BYRD JR ATTY
